               Case 2:19-cv-02531-JLS Document 21 Filed 07/01/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK ANTHONY CLARK,                              :
    Plaintiff,                                   :
                                                 :
          v.                                     :       CIVIL ACTION NO. 19-CV-2531
                                                 :
JOHN DOE-HERNANDEZ, et al.,                      :
     Defendants.                                 :

                                          MEMORANDUM

SCHMEHL, J. /s/ JLS                                                          July 1, 2020

          Plaintiff Mark Anthony Clark brings this pro se civil action pursuant to 42 U.S.C. § 1983,

based on events that allegedly occurred while he was incarcerated as a pretrial detainee at the

Chester County Prison. 1 Clark named the following Defendants: (1) Correctional Officer

Hernandez; (2) Correctional Officer Taylor; (3) Correctional Officer White; (4) Lieutenant

Mastnjak; (5) Nurse Ashley Harrington; (6) Nurse Practitioner Martha Champlin; (7) Corporal

Lanes; (8) Nurse John Doe; (9) “Prime Care Health Department”; (10) Warden Edward

McFadden; and (11) Chester County Prison. By previous Memorandum, the Court granted Clark

leave to proceed in forma pauperis, dismissed certain of his claims, and allowed other claims to

proceed, and permitted Clark to amend his Complaint. On July 26, 2019, Plaintiff filed an

Amended Complaint against the same Defendants with the exception of Nurse John Doe, “Prime

Care Health Department,” Warden Edward McFadden and Chester County Prison. Presently

before the Court is the motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a

claim of Defendant Correctional Officers Hernandez, Taylor, White, Lieutenant Mastnjak and



1
    Clark is currently incarcerated at SCI Frackville.


                                                     1
             Case 2:19-cv-02531-JLS Document 21 Filed 07/01/20 Page 2 of 5




Corporal Lanes (“Correctional Officer Defendants”) and a similar motion filed by Defendants

Harrington and Champlin. (“Nurse Defendants”). For the reasons that follow, the Correctional

Officer Defendant’s motion to dismiss is denied and the Nurse Defendants’ motion to dismiss is

granted.

      I.      FACTS

           Clark asserts excessive force claims based on events that allegedly occurred on May 15,

2018, while he was apparently being taken to the restricted housing unit following an incident on

his block. 2 He alleges that “[a] code was called and [he] was restrained and placed in

handcuffs.” (Am. Compl. p.1.) 3 Clark alleges that he was forced off Q-block and made to walk

backwards down the corridor toward the Restrictive Housing Unit. Defendants Lanes and Taylor

held Clark’s arms in the air behind his head, which forced him to lean forward as he was being

required to walk backwards. Defendants Hernandez, Mastnjak and White were present as well.

While Clark was walking backwards, being pulled by his pants, his sneakers and socks came off.

           At some point, the Correctional Officers forced Clark to the ground. Clark alleges that he

felt pressure to his right eye and his vision became blurred. Defendant Hernandez then allegedly

punched Clark in the face multiple times. Clark alleges he yelled out several times, “Stop

punching me!” (Id.) Clark alleges that he was then forced into a cell where Hernandez continued

to punch him. According to Clark, someone yelled out, “Why he keeps hitting him like that?”

(Id.) Hernandez and the other officers slammed Clark to the floor, pulled him to his feet, and

slammed him into a wall. Blood began continuously leaking down the side of Clark’s face.

Clark’s arms were again raised above his head and Hernandez punched him in the face again.



2
    Clark does not describe the incident that led to his extraction from the unit.
3
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.


                                                   2
           Case 2:19-cv-02531-JLS Document 21 Filed 07/01/20 Page 3 of 5




Clark was left in the cell. He describes a situation where his arms were grinding against the door

because the cuffs were stuck in the slot of the door, which caused pain to his arms. He called out

that he could not feel his shoulders and was pushed forward, collapsing onto the floor.

         Moments later, Clark heard Nurse Harrington ask whether he could sit up so she could

clean his arms. Clark replied that he could not sit up because his head was spinning, to which

Nurse Harrington replied, “your head is always spinning.” (Id. at p. 2.) Harrington asked him to

sit up again and he again replied that he could not because he felt dizzy and his hands were

cuffed and tethered behind his back. Clark alleges that Lieutenant Mastnjak said, “go get the

paperwork so we can sign it as a refusal.” Someone opened the door, removed Clark’s

handcuffs, and left him bleeding on the cell floor. He claims he sustained permanent scarring and

skin disfigurement.

         STANDARD OF REVIEW

         In considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

Court must determine whether the complaint contains “sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Clark is proceeding pro se,

the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

   II.      DISCUSSION

         Clark brings excessive force claims against all five Correctional Officer Defendants. A

pretrial detainee claiming a Fourteenth Amendment violation must establish that his conditions

of confinement amount to punishment. Bell v. Wolfish, 441 U.S. 520, 538 (1979). To state a due

process violation based on excessive force, a detainee must allege facts to plausibly suggest that



                                                  3
          Case 2:19-cv-02531-JLS Document 21 Filed 07/01/20 Page 4 of 5




“that the force purposely or knowingly used against him was objectively unreasonable.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). “Considerations such as the following

may bear on the reasonableness or unreasonableness of the force used: the relationship between

the need for the use of force and the amount of force used; the extent of the plaintiff’s injury; any

effort made by the officer to temper or to limit the amount of force; the severity of the security

problem at issue; the threat reasonably perceived by the officer; and whether the plaintiff was

actively resisting.” Id.

       Taking Clark’s allegations as true, as the Court is obligated to do at this stage of the

litigation, Clark will be permitted to proceed on his excessive force claims against Defendants

Hernandez, Taylor, White, Mastnjak, and Lanes, based on the events of May 15, 2018.

Discovery may ultimately reveal that some or all of the officers’ actions were justified, but for

now Plaintiff has raised a plausible claim of excessive force.

       To state a constitutional claim based on the failure to provide medical treatment, a

prisoner must allege facts indicating that prison officials were deliberately indifferent to his

serious medical needs. 4 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A prison official is

not deliberately indifferent “unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference could




4
 As Clark was a pretrial detainee at the time of the events in question, the Fourteenth
Amendment governs his claims. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005).
However, the standard under the Eighth Amendment and Fourteenth Amendment for claims
related to a prisoner’s medical needs is essentially the same for purposes of the analysis. See
Parkell v. Morgan, 682 F. App’x 155, 159 (3d Cir. 2017) (per curiam); see also Moore v. Luffey,
No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19, 2019) (declining to address whether
a new standard applies to claims raised by pretrial detainees based on issues related to medical
care).

                                                  4
            Case 2:19-cv-02531-JLS Document 21 Filed 07/01/20 Page 5 of 5




be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 837.

          “A medical need is serious, . . . if it is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834

F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted). Deliberate indifference has been

found “where the prison official (1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Allegations of medical

malpractice and mere disagreement regarding proper medical treatment are insufficient to

establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

Furthermore, “[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

          Clark has not stated a claim against any of the Nurse Defendants. He has not raised any

allegations at all against Champlin, so he clearly has not provided a basis for a claim against her.

As to Harrington, she twice attempted to clean Clark’s arms shortly after the incident, but he felt

too dizzy to sit up. The Complaint does not plausibly allege that Clark’s condition necessitated

more immediate medical treatment such that Harrington’s actions could be considered deliberate

indifference. Rather, Clark disagrees with the Nurse Defendants’ decision not to treat him after

he refused to cooperate with them. He has not alleged any facts from which one could plausibly

infer that his medical needs were regarded with deliberate indifference. Accordingly, the Court

will dismiss Clark’s claims against the two Nurse Defendants



                                                    5
